DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 11, 12, & 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regards to claim 9, the claimed subject matter “forming said substrate with a hair sample” is rendered indefinite.  Examiner interprets the claim as to make or fashion a substrate from hair.  Examiner its is unclears to how substrate is created from a hair sample.  Examiner suggests: further comprising 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, & 4-7 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Walowit US Pat No. 5963333.


With respect to claim 1, Walowit teaches a method of making an apparatus, comprising:
disposing an optical tube “conical reflective surface” (col 18, lines 43-45) (fig 1, 52) having an optical tube first end  (fig 1, 28) and an optical tube second end in spatial relation to at least one light emitter “LED” (fig 1, 18) (col 6, line 16) to transmit emitted light to said optical tube second end (fig 1, 48);
disposing a light receiving tube (fig 1, 56) having a light receiving tube first end “upper cylindrical channel” (fig 1, 54) (col 7, 65-67) and a light receiving tube second end “receiver aperture” (fig 1, 32) in said optical tube to receive said visible light “visible spectrum” (col 6, lines 19-20) reflected from a substrate (fig 1, 50) disposed at said optical tube second end; and
disposing a first color detector (fig 1, 22) (title, color sensor) in said light receiving tube to detect said visible light reflected from said substrate disposed at said optical tube second end.

With respect to claim 2 according to claim 1, Walowit teaches the method further comprising disposing said at least one light emitter which emits visible light “visible spectrum” (col 6, lines 19-20) within a shell having a reflective interior surface “conical reflective surface” (col 18, lines 43-45) (fig 1, 52).

With respect to claim 4 according to claim 1, Walowit teaches the method further comprising configuring said optical tube (fig 1, 52) to deliver said visible light onto said substrate at an angle theta (fig 1, 22.5º).

With respect to claim 5 according to claim 1, Walowit teaches the method further comprising coupling at least one light emitter driver circuit (fig 5, 13) (fig 7, 80) to said at least one light emitter (fig 7, 84), said at least one light emitter driver circuit delivers power “control” (fig 7, 86) to said at least one light emitter to emit said visible light (col 9, lines 1-2) (col 10, lines 26-30).

With respect to claim 6 according to claim 5, Walowit teaches the method further comprising selecting said at least one light emitter to emit visible light having a broad spectrum “substantially different wavelength band spaced in the visible spectrum” (col 3, lines 4-6).

With respect to claim 7 according to claim 6, Walowit teaches the method further comprising connecting a controller “switch” (fig 8 & 9, 68) (col 7, lines 38-41) to said at least one light emitter driver circuit “coupled to the circuitry” to control emission of said visible light from said at least one light emitter (fig 8, 18)’.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walowit US Pat No. 5963333 in view of Nix Sensor LTD, “Nix Mini 2 Color Sensor”, https://www.nixsensor.com/nix-mini/, September 3, 2018 hereafter Nix.

With respect to claim 8 according to claim 1, the Walowit does not teach coupling to said first color detector a nontransitory computer readable memory containing a program code executable to convert color data generated by said first color detector to a color in a color space.

Nix color sensor, in the same field of endeavor as Walowit of compact colorimetry, teaches a color detector (fig 2) coupled to a non-transitory computer readable memory (fig 3, computer), wherein the non-transitory computer readable memory converts color data collected from the color detector into a color space.  Examiner notes the computer is running a computer program since the screen displays the orange’s color data collected via the color detector.  At the time prior to the effective filing date of the invention it would have been obvious to one ordinary skill to combine Nix’s non-transitory computer readable memory with the combination’s color detector to enable a user to accurately classify a color of an object while avoiding the subjectivity of the human eye.

    PNG
    media_image1.png
    468
    433
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    481
    764
    media_image2.png
    Greyscale


Claim(s) 9 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walowit US Pat No. 5963333 in view of Nix Sensor LTD, “Nix Mini 2 Color Sensor”, https://www.nixsensor.com/nix-mini/, September 3, 2018 hereafter Nix in view of Miklatzky WO 2015166340.

With respect to claim 9 according to claim 8, Walowit does not teach said substrate comprises a hair sample.

Miklatzky, in the same field of endeavor as Walowit of colorimetry (pg. 13, ¶ 1 Miklatzky), teaches colorimetric measurements are taken from a hair sample (pg. 13, ¶ 1).  Miklatzky further teaches predicting the post treatment state of white hair via a collected spectrum (pg. 4, ¶ 8, lines 1-2).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to try to capture the spectrum of a hair sample to characterize how well a hair color treatment performs on white hair.

With respect to claim 10 according to claim 2, Walowit does not teach orienting a second color detector relative to said shell to detect light reflected from said reflective interior surface of said shell.

Miklatzky, in the same field of endeavor as Walowit of colorimetry (pg. 13, ¶ 1 Miklatzky), teaches a camera or any
other imaging device, a spectrometer (e.g. including 'color-dispersion optics'), a spectrograph, a hyperspectral imaging device may be chosen to acquire spectral measurements (pg. 22, ¶ 9).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to substitute the combination’s first color sensor for a second color sensor as a functional equivalent for capturing colors from an object.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walowit US Pat No. 5963333 in view of Nix Sensor LTD, “Nix Mini 2 Color Sensor”, https://www.nixsensor.com/nix-mini/, September 3, 2018 hereafter Nix in view of Miklatzky WO 2015166340 in further view of L'OREAL EP3627444.

With respect to claim 11 according to claim 9, the combination does not teach providing said program code executable to determine a ratio of underlying pigments in said hair sample based on said color data generated by said first color detector.

L’OREAL, in the same field of endeavor as Walowit of optically collecting color data (fig 1, L’OREAL), teaches a micro-code i.e. program code configured to determine to a percentage i.e. ratio of white hair in a hair sample (claim 17) (0010).  The percentage of pigmentation is based upon color data collected from a color sensor (0082).   At the time prior to the effective filing date of the invention it would have been obvious to combine L’OREAL’s program code with combination’s first color detector to determine the number of white hairs in a hair sample to help a user determine if they want to dye their hair.

With respect to claim 12 according to claim 11, the combination teaches the method further comprising providing said program code executable to, based on said determination of said ratio of underlying pigments in said hair sample, provide an analyzed hair color “white hair” of said hair sample (claim 17 L’OREAL)).

With respect to claim 13 according to claim 9, the combination does not teach providing said program code executable to provide an analyzed hair color based on said color data.

L’OREAL, in the same field of endeavor as Walowit of optically collecting color data (fig 1, L’OREAL), teaches a micro-code i.e. program code configured to determine to a percentage i.e. ratio of white hair in a hair sample (claim 17) (0010).  The percentage of pigmentation is based upon color data collected from a color sensor (0082).   At the time prior to the effective filing date of the invention it would have been obvious to combine L’OREAL’s program code with combination’s first color detector to determine the number of white hairs in a hair sample to help a user determine if they want to dye their hair.

Allowable Subject Matter
Claims 3 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim. Claims 14 would be allowable if base claim is rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter: 

 As to claim 3, the prior art of record, taken alone or in combination, fails to disclose or render obvious “connecting a base having an optical aperture to said shell; connecting said optical tube to said base to orient an internal hollow delimited by said optical tube to overlap said optical aperture”, in combination with the rest of the limitations of claim 3.

As to claim 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious said program code executable to allow user to select a hair color by selection of said color in said color space”, in combination with the rest of the limitations of claim 14.
Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180143076, EP 2133673, US 20040000015.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877